DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6, 9-10 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Arai et al. 20080173928.

    PNG
    media_image1.png
    488
    680
    media_image1.png
    Greyscale

Regarding claim 1, fig. 4 of Arai discloses an array of memory cells, comprising:
a first memory cell (MC of CG1 of left column) and a second memory cell (MC of CG2 of left column) having respective control gates (CG1/CG2) connected to a first access line SL, and having respective charge storage nodes (portion of 8); 
a third memory cell  (MC of CGn-1 of right column) and a fourth memory cell (MC of CGn of right column) having respective control gates connected to a second access line BL, and having respective charge storage nodes (portion of 8 in right column); and 
an isolation region 13B between the first access line and the second access line; 
wherein the charge storage node of the first memory cell, the charge storage node of the second memory cell, the charge storage node of the third memory cell, and the charge storage node of 

Regarding claim 2, fig. 22 of Arai discloses wherein no portion of the charge storage node of the first memory cell is in contact with any portion of the charge storage node of the third memory cell (note fig. 22 shows two different column).

Regarding claim 3, par [0054]-[0056] of Arai discloses wherein the charge storage node of the first memory cell is an oxide-nitride-oxide structure.

Regarding claims 1 and 4, fig. 22 of Arai discloses an array of memory cells, comprising: 
a first memory cell (MC of CGn of left column) and a second memory cell (MC of CGn of right column) having respective control gates connected to a first access line SL, and having respective charge storage nodes (portion of 8); 
a third memory cell (MC of CG1 of left column) and a fourth memory cell (MC of CG1 of right column) having respective control gates connected to a second access line BL, and having respective charge storage nodes; and 
an isolation region 13B between the first access line and the second access line; 
wherein the charge storage node of the first memory cell, the charge storage node of the second memory cell, the charge storage node of the third memory cell, and the charge storage node of the fourth memory cell are each between the first access line and the second access line, and are each in contact with the isolation region; and 
further comprising a first contiguous semiconductor structure 9 (of left column in fig. 18) forming channels for both the first memory cell and the third memory cell, and a second contiguous 

Regarding claim 6, fig. 22 of Arai discloses wherein a portion of the charge storage node of the first memory cell is parallel with a portion of the charge storage node of the third memory cell.


    PNG
    media_image2.png
    616
    1098
    media_image2.png
    Greyscale

Regarding claim 9, fig. 22 of Arai discloses an array of memory cells, comprising:
a plurality of memory cells comprising a first memory cell (1 – as labeled by examiner above), a second memory cell (2 – as labeled by examiner above), a third memory cell (3 – as labeled by examiner above) and a fourth memory cell (4 – as labeled by examiner above), wherein each memory cell of the plurality of memory cells comprises a control gate CG, a charge storage node (portion of 8) and a channel 9; 
wherein the control gate CG of the first memory cell 1 and the control gate CG of the second memory cell 1 are commonly connected to a first access line SL; 

wherein the charge storage node of the first memory cell  1 and the charge storage node of the second memory cell 2 are each between the first access line SL and the second access line BL; 
wherein the charge storage node of the third memory cell 3 is between the second access line BL and the charge storage node of the first memory cell 1; 
wherein the charge storage node of the fourth memory cell 4 is between the second access line BL and the charge storage node of the second memory cell 2; 
wherein the charge storage node of the first memory cell 1 is electrically isolated from the charge storage node of the third memory cell 3; and 
wherein the charge storage node of the second memory cell 2 is electrically isolated from the charge storage node of the fourth memory cell 3. 

Regarding claim 10, fig. 22 of Arai discloses wherein the charge storage node of the first memory cell is separated from the charge storage node of the second memory cell, and wherein the charge storage node of the third memory cell is separated from the charge storage node of the fourth memory cell. 

Regarding claim 15, fig. 22 of Arai discloses wherein the charge storage node of the first memory cell comprises a first dielectric material in contact with the first access line, a second dielectric material in contact with the first dielectric material, and a third dielectric material in contact with the second dielectric material. 

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai.
Regarding claim 14, Arai discloses claim 9, but does not discloses wherein the first memory cell, the second memory cell, the third memory cell and the fourth memory cell are all formed at a same level relative to a semiconductor substrate.
Applicant’s claim limitation of “are all formed at a same level relative to a semiconductor substrate” does not distinguish over the Arai reference regardless of the process used to form the first memory cell, the second memory cell, the third memory cell and the fourth memory cell because only the final product is relevant, not the process of making such as “formed at a same level relative to a semiconductor substrate”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 5, 7-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829